DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bunker (US 2012/0137792).

Regarding claim 1, Bunker discloses a method comprising: directing, from a distribution unit 113, a stream 117 comprising at least one of solid CO2 particles or CO2 droplets (par. 0028, spray 117 has frozen CO2 particles) toward an article 118, wherein the article comprises a plurality of surface particles 123, and wherein the stream comprising at least one of solid CO2 particles or CO2 droplets causes at least a portion of the plurality of surface particles on the article to dislodge from a surface of the article (see Id. and par. 0010); collecting, on a surface of a substrate 124 having a pre-determined initial state (see par. 0035, discussing selecting the substrate 124 to be used; note that selecting a substrate pre-

Regarding claim 7, Bunker discloses that directing the stream 117 comprising at least one of solid CO2 particles or CO2 droplets towards the article comprises: flowing liquid CO2 into the distribution unit 113, wherein the liquid CO2 is converted into at least one of solid CO2 particles or CO2 droplets upon exiting the distribution unit (see end of par. 0009, describing how liquid CO2 is converted to frozen particles in expansion chamber 114).


Claim(s) 14, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knollenberg et al. (US 2020/0072724).

Regarding claim 14, Knollenberg et al. disclose an apparatus comprising: a distribution unit 60 configured to generate a stream comprising at least one of solid CO2 particles or CO2 droplets (see pars. 0021 and 0028); a controller 400 configured to direct the stream comprising at least one of solid CO2 particles or CO2 droplets toward an article 5 comprising a plurality of surface particles 3 (see par. 0053 and Fig. 4, describing automatic machine controller for positioning and directing the stream at the article), wherein the stream causes at least a portion of the plurality of surface particles on the article to dislodge from a surface of the article (see pars. 0038 and 0048, describing the ejection system which is the distribution unit); and a real-time aerosol sampling component (10,40,50,70) configured to collect the portion of the plurality of surface particles dislodged from the surface of the article (see par. 0039), wherein the collected portion surface particles is to be analyzed to determine, in real-time, at least one of a particle number concentration, a particle size, or a particle size distribution (see Fig. 1 and par. 0048 describing how particles are collected into particle analyzer 10; see pars. 0025 and 0026, describing how particles are analyzed with particle analyzer, including determining particle concentration, size, and/or size distribution).

Regarding claim 15, Knollenberg et al. disclose that the apparatus includes a particle analyzer 10 that can determine particle size, size distribution and/or concentration (pars. 0025 and 0026), therefore the apparatus is capable of being used to determine information about at least one of a size, a particle number concentration, a particle size, or a particle size distribution of a remainder of the plurality of surface particles on the article is determined based on a determination of at least one of a particle number concentration, a particle size, or a particle size distribution of the portion of the plurality of surface particles that were dislodged from the surface of the article and collected by the real-time aerosol sampling component (note that this 

Regarding claim 20, Knollenberg et al. disclose that the real-time aerosol sampling component comprises at least one of a laser particle counter, an aerodynamic particle sizer, a condensation particle counter, or an ultrafine condensation particle counter (par. 0017, particle counter 10 may be a condensation particle counter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunker (US 2012/0137792).


Regarding claim 2, Bunker does not explicitly disclose determining information about anything with regard to a remainder of the plurality of surface particles on the article 118. However, generally, repeating analytical procedures on a test object would have been known to one of ordinary skill in the art because it is a common and basic practice when sampling material to repeat the sampling and analytical tests on the sample in order to have more data 


Regarding claim 8, Bunker discloses an apparatus comprising: a distribution unit 113 configured to generate a stream 117 comprising at least one of solid CO2 particles or CO2 droplets (see par. 0028); structures configured to direct the stream comprising at least one of solid CO2 particles or CO2 droplets toward an article 118 comprising a plurality of surface particles 123, wherein the stream causes at least a portion of the plurality of surface particles on the article to dislodge from a surface of the article 118 (see Id. and par. 0010); and a substrate 124 having a pre-determined initial state (see par. 0035, discussing selecting the substrate 124 to be used; note that selecting a substrate pre-determines some initial state of the substrate, i.e. what it is made of, its shape, design etc.) comprising surface particles on a surface of the substrate (see Id., any filter, mesh, coated surface, etc. that might be used as the substrate will necessarily have to have some number of initial particles on its surface no matter how clean or new it is), wherein a surface of the substrate is to collect the portion of the plurality of surface particles dislodged from the surface of the article (par. 0028, flowing stream of air entrains trace particles from article and transports them to collecting substrate 124), and wherein the surface of the substrate is to be analyzed to determine at least one of a size, a 
Bunker does not teach that the apparatus has a controller as the means or structure configured to direct the stream of CO2 at the article. Bunker does disclose that the device generally has structures such as a pulsed valve 113, and a fan 119, as well as certain optional sensors (pars. 0040 and 0043), which are used to facilitate directing the stream at the article and which require some type of coordinated operation. Given that conventional controllers, such as computer, microprocessors, controlling circuitry, etc. are well-known to one of ordinary skill in the art for controlling sensors and actuating moving components such as valves and fans, it would have been obvious to one of ordinary skill in the art to use a controller such as conventional microprocessor in order to control and direct the pulsing of the valve 113 and control the fan 119 as the directing of the stream at the article, because it would provide the widely recognized advantage of efficient and precise coordination and control of the valve and fan, along with the information from the sensors.

Regarding claim 9, Bunker discloses a substrate with collected particles and therefore information about at least one of a size, a morphology, a chemical composition, a particle number concentration, or a particle size distribution of a remainder of the plurality of surface particles on the article may be determined based on a determination of at least one of a size, a morphology, a chemical composition, a particle number concentration, or a particle size distribution of the portion of the plurality of surface particles that were dislodged from the surface of the article and collected on the surface of the substrate (note that this is an apparatus claim so this limitation specifying what is done with the collection substrate is merely an intended use of the substrate of the claimed apparatus and does not positively require using the substrate in this way).

Regarding claim 12, Bunker discloses the apparatus further comprising liquid CO2 source 111 fluidly coupled to the distribution unit 113, wherein liquid CO2 is configured to flow from the liquid CO2 source into the distribution unit such that the liquid CO2 is converted into at least one of solid CO2 particles or CO2 droplets upon exiting the distribution unit (see end of par. 0009, describing how liquid CO2 is converted to frozen particles in expansion chamber 114).


Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunker (US 2012/0137792) in view of Zoell (US 4,751,759).

Regarding claims 5 and 11, Bunker does not disclose a particle charge neutralizer or using such a component to reduce a charge of the portion of the plurality of surface particles .


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knollenberg et al. (US 2020/0072724) in view of Zoell (US 4,751,759).

Regarding claim 17, Knollenberg et al. do not disclose a particle charge neutralizer or configured to reduce a charge of the portion of the plurality of surface particles dislodged from the surface of the article. Zoell discloses an apparatus for dislodging particles from the surface of an article by directing a stream of fluid/gas at the article surface through one nozzle or opening 1 and collecting the dislodged particles through a suction opening 3 (see col. 3 line 50 to col. 4 line 20; and see Fig. 1), in a similar manner and functionality to the way the apparatus of Knollenberg et al. dislodges and collects particles, and Zoell additionally disclose using a particle charge neutralizer 7 to reduce and neutralize a charge of the particles dislodged from the surface of the article (col. 4 lines 15-20). It would have been obvious to one of ordinary skill .


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knollenberg et al. (US 2020/0072724) in view of Bunker  (US 2012/0137792).

Regarding claim 18, Knollenberg et al. do disclose the distribution unit 60 using CO2 that has been converted into solid CO2 particles (see pars. 0021 and 0028), but Knollenberg et al. do not disclose the specific details of where the CO2 is supplied from or how and when it is converted to solid particles. Bunker discloses a an apparatus designed for the same field of endeavor and the same purpose as Knollenberg et al., i.e. to dislodge particles from an article with solid CO2 particles directed at the article surface, and Bunker discloses specifically that the using a distribution unit 113 with a liquid CO2 source 111 fluidly coupled to the distribution unit 113, wherein liquid CO2 is configured to flow from the liquid CO2 source into the distribution unit such that the liquid CO2 is converted into at least one of solid CO2 particles or CO2 droplets upon exiting the distribution unit (see end of par. 0009, describing how liquid CO2 is converted to frozen particles in expansion chamber 114). It would have been obvious to one of ordinary skill in the art to apply the specific CO2 source and expansion chamber details as part of or for use with the distribution unit of Knollenberg et al. because it simply requires substituting a known and more specifically defined solid CO2 supplying structure of Bunker in a known manner for the CO2 supply of Knollenberg (it can be placed into the probe structure of Knollenberg et al. in the same manner that it is place and connected in Bunker); such a .

Allowable Subject Matter
Claims 3, 4, 6, 10, 13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
  With regard to claim 3, Bunker fails to disclose or suggest determining particular particle information of the substrate in the initial state and then subtracting this information from particle information after the collection of particles from the article.
With regard to claims 4, 10 and 16, neither Bunker nor Knollenberg et al. disclose or suggest any step or component for generating a laminar flow around the article to transport the particles dislodged from the article. Zoell does disclose using a laminar flow for particle collection, but the apparatus and structure of Zoell is only configured to produce a laminar flow at one small portion near the surface of an article and not a flow around the article.
With regard to claims 6, 13 and 19, even though both Bunker and Knollenberg et al. discuss using pulsed jets or streams of aerosol directed at the article surface, which necessarily includes starting and stopping the stream of CO2, neither Bunker nor Knollenberg et al. disclose or suggest any step of means of increasing the temperature of the article to facilitate sublimation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/           Primary Examiner, Art Unit 2861